Citation Nr: 0422654	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2001 by the Department of Veteran Affairs (VA) 
Records Management Center in St. Louis, Missouri, which, in 
pertinent part, determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
Notice of the denial was furnished to the veteran through the 
VA Regional Office (RO) in Washington, DC.

Service connection for PTSD was denied most recently by 
action of the Washington RO in September 1999, at which time 
it was found that new and material evidence had not been 
submitted to reopen the claim originally denied in January 
1999.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

In November 2002, a Washington, DC VA staff psychiatrist 
wrote that he had been treating the veteran since May 2002 
for severe psychiatric symptoms, including auditory 
hallucinations and delusional thinking.  Purportedly, these 
symptoms prevented the veteran from working.  The report, 
however, does not include a diagnosis.  

While the RO has requested and obtained records with respect 
to the veteran's outpatient medical care at VA facilities, 
psychiatric treatment records dated after February 2002 have 
not been secured.  As such, further action is needed to 
obtain all of those records compiled during the course of VA 
psychiatric treatment initiated in May 2002, as referenced in 
the November 2002 report.  

Notice is also taken that the veteran in his January 2003 
substantive appeal specifically requested that the RO contact 
his VA psychiatrist directly in order to obtain diagnostic 
information and data regarding the relationship of his 
current psychiatric diagnosis to his period of military 
service.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim to reopen the issue of entitlement 
to service connection for PTSD.  The 
veteran must be notified what specific 
portion of any needed evidence VA will 
secure, and what specific portion of any 
needed evidence he himself must submit.  
The RO should also advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
The RO should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  Finally, 
the RO must address whether full notice 
of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000), was furnished 
to the veteran-appellant outside the 
chronological sequence set forth in the 
above-cited statutes and regulation, and, 
if so, whether he was prejudiced thereby.

2.  The RO must obtain any and all VA 
records, not already a part of the 
veteran's claims folder, with respect to 
the diagnosis, evaluation, and treatment 
of his claimed PTSD, and incorporate same 
into the claims folder.  Included therein 
must be those records compiled since May 
2002 by L. Zinar, M.D., a staff 
psychiatrist at the VA Medical Center in 
Washington, DC.  In addition, the RO 
should attempt to contact Dr. Zinar in an 
effort to ascertain whether PTSD has been 
diagnosed, and if so, whether any such 
diagnosis is based on an independently 
verifiable inservice stressor.  

3.  Depending upon the outcome of its 
review of VA treatment records and any 
contact with Dr. Zinar, the RO should 
undertake any and all further development 
deemed necessary in order to develop the 
veteran's claim to reopen in accordance 
with its duty to assist obligation.  

4.  Lastly, the RO must readjudicate the 
veteran's claim to reopen for service 
connection for PTSD on the basis of all 
of the evidence of record and all 
pertinent legal authority, inclusive of 
the VCAA, its implementing regulations, 
and the jurisprudence interpretive 
thereof.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




